




--------------------------------------------------------------------------------

Exhibit 10.21


FIRST MODIFICATION OF LOAN DOCUMENTS
THIS FIRST MODIFICATION OF LOAN DOCUMENTS (this "Agreement") is entered into
effective June 29, 2018, by and among SHARPS COMPLIANCE, INC. OF TEXAS, a Texas
corporation d/b/a Sharps Compliance, Inc. ("Borrower") and [REDACTED], a
[REDACTED] state chartered bank whose address for purposes of notice is
[REDACTED], and its successors and assigns (“Bank”). Unless otherwise defined
herein or unless the context indicates otherwise, any word herein beginning with
a capitalized letter shall have the meaning ascribed to such word in that
certain Loan Agreement (the "Loan Agreement"), dated as of March 29, 2017,
between Borrower and Bank.
W I T N E S S E T H:
WHEREAS, Bank previously agreed to make a revolving line of credit in the amount
of $6,000,000.00 (the “Line of Credit”) and a guidance line in the amount of
$8,000,000.00 to Borrower in accordance with and subject to the terms and
conditions of the Loan Agreement; and
WHEREAS, Borrower has requested that Bank extend the Maturity Date of the Line
of Credit and the Term Loan Advance Date until March 29, 2021; and
WHEREAS, Bank has agreed to such request subject to the terms and conditions set
forth herein.
NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS, that for and in consideration of
the terms and conditions contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Bank and Borrower hereby agree as follows:
ARTICLE I - AMENDMENTS
Section 1.1    Current Note Balance. Prior to the execution hereof, the
aggregate amount advanced by Bank under the Revolving Note was Zero and No/100
Dollars ($0.00) and the aggregate amount advanced by Bank under the Term Notes
was One Million Nine Hundred Ninety-Three Thousand Three Hundred Thirty-Three
and 41/100 Dollars ($1,993,333.41).
Section 1.2    Renewal and Extension. The maturity date of the Revolving Note is
hereby extended until March 29, 2021, when the unpaid principal balance of the
Revolving Note, together with all accrued but unpaid interest thereon, shall be
due and payable (the “Maturity Date”), unless the Maturity Date is accelerated
pursuant to Bank’s right to do so under the Loan Documents. The Borrower hereby
renews, but does not extinguish, the Revolving Note and the liens, security
interests and assignments created and evidenced by the Security Agreement and
other Loan Documents, and in this regard all of the Loan Documents are hereby
renewed and modified by extending the maturity date thereof as set forth above.
Borrower covenants to observe, comply with and perform each of the terms and
provisions of the Loan Documents, as modified hereby.
Section 1.3    Term Loan Advance Date. The term “Term Loan Advance Date” as
defined in Section 1.1 of the Loan Agreement is hereby amended and restated in
its entirety as follows:
“Term Loan Advance Date” means March 29, 2021.
Section 1.4    Representations and Warranties in Loan Agreement. Borrower hereby
represents and warrants to Bank that all representations and warranties made by
Borrower in the Loan Agreement as of the date thereof are true and correct as of
the date hereof, as if such representations and warranties were recited herein
in their entirety.
Section 1.5    Definition of Loan Documents. The term "Loan Documents" as
defined in the Loan Agreement and as used in the Loan Agreement and the other
Loan Documents and herein, shall be, and hereby is, modified to include this
Agreement and any and all other documents executed in connection with this
Agreement. All references to the term "Loan Documents" contained in the Loan
Agreement and the other Loan Documents are hereby modified and amended wherever
necessary to reflect such modification of such term.





--------------------------------------------------------------------------------





ARTICLE II - MISCELLANEOUS
Section 2.1    Conditions Precedent. On or prior to the effective date hereof
and as conditions precedent to the agreements of the Bank herein set forth,
Borrower shall deliver to Bank an original fully executed counterpart of this
Agreement.
Section 2.2    Acknowledgment by Borrower. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrower or any Loan Party to Bank, as
evidenced by the Loan Documents. Borrower hereby acknowledges, agrees and
represents that (i) Borrower is indebted to Bank pursuant to the terms of the
Note as modified hereby; (ii) the liens, security interests and assignments
created and evidenced by the Loan Documents are, respectively, valid and
subsisting liens, security interests and assignments of the respective dignity
and priority recited in the Loan Documents; (iii) there are no claims or offsets
against, or defenses or counterclaims to, the terms or provisions of the Loan
Documents, and the other obligations created or evidenced by the Loan Documents;
(iv) Borrower has no claims, offsets, defenses or counterclaims arising from any
of Bank’s acts or omissions with respect to the Property, the Loan Documents or
Bank’s performance under the Loan Documents or with respect to the Property; (v)
the representations and warranties contained in the Loan Documents are true and
correct representations and warranties of Borrower, as of the date hereof; and
(vi) Bank is not in default and no event has occurred which, with the passage of
time, giving of notice, or both, would constitute a default by Bank of Bank’s
obligations under the terms and provisions of the Loan Documents. Borrower
waives, discharges, and forever releases Bank, Bank’s employees, officers,
directors, attorneys, stockholders, and their successors and assigns, from and
of any and all claims, causes of action, allegations or assertions that Borrower
has or may have had at any time up through and including the date of this
Agreement, against any or all of the foregoing, regardless of whether any such
claims, causes of action, allegations or assertions are known to Borrower or
whether any such claims, causes of action, allegations or assertions arose as
result of Bank’s actions or omissions in connection with the Loan Documents, or
any amendments, extensions or modifications thereof, or Bank’s administration of
the debt evidenced by the Loan Documents or otherwise, INCLUDING ANY CLAIMS,
CAUSES OF ACTION, ALLEGATIONS OR ASSERTIONS RESULTING FROM BANK’S OWN
NEGLIGENCE, except and to the extent (but only to the extent) caused by Bank’s
gross negligence or willful misconduct.
Section 2.3    No Waiver of Remedies. Except as may be expressly set forth
herein, nothing contained in this Agreement shall prejudice, act as, or be
deemed to be a waiver of any right or remedy available to Bank by reason of the
occurrence or existence of any fact, circumstance or event constituting a
default under the Note or the other Loan Documents.
Section 2.4    Joinder of Guarantor. By its execution hereof, Guarantor hereby
(i) acknowledges and consents to the terms and provisions hereof; (ii) ratifies
and confirms the Guaranty, including all interest and costs of collection, to or
for the benefit of Bank; (iii) agrees that the Guaranty is and shall remain in
full force and effect and that the terms and provisions of the Guaranty cover
and pertain to the Loan, Note, Deed of Trust and other Loan Documents as
modified hereby; (iv) acknowledges that there are no claims or offsets against,
or defenses or counterclaims to, the terms and provisions of the Guaranty or the
other obligations created and evidenced by the Guaranty; (v) certifies that the
representations and warranties contained in the Guaranty remain true and correct
representations and warranties of Guarantor as of the date hereof; and (vi)
acknowledges that Bank has satisfied and performed its covenants and obligations
under the Guaranty and the other Loan Documents, and that no action or failure
to act by or on behalf of, Bank has or will give rise to any cause of action or
other claim against Bank for breach of the Guaranty or other Loan Documents or
otherwise.
Section 2.5    Interest Limitation. The Note and all Loan Documents are intended
to be performed in accordance with, and only to the extent permitted by, all
applicable usury laws. If any provision hereof or of any of the other Loan
Documents or the application thereof to any person or circumstance shall, for
any reason and to any extent, be invalid or unenforceable, neither the
application of such provision to any other person or circumstance nor the
remainder of the instrument in which such provision is contained shall be
affected thereby and shall be enforced to the greatest extent permitted by law.
It is expressly stipulated and agreed to be the intent of the holder of the Note
to at all times comply with the usury and other applicable laws now or hereafter
governing the interest payable on the indebtedness evidenced by the Note. If the
applicable law is ever revised, repealed or judicially interpreted so as to
render usurious any amount called for under the Note or under any of the other
Loan Documents, or contracted for,





--------------------------------------------------------------------------------





charged, taken, reserved or received with respect to the indebtedness evidenced
by the Note, or if Bank’s exercise of the option to accelerate the maturity of
the Note, or if any prepayment by Borrower or prepayment agreement results (or
would, if complied with, result) in Borrower having paid, contracted for or been
charged for any interest in excess of that permitted by law, then it is the
express intent of Borrower and Bank that the Note and the other Loan Documents
shall be limited to the extent necessary to prevent such result and all excess
amounts theretofore collected by Bank shall be credited on the principal balance
of the Note or, if fully paid, upon such other Indebtedness as shall then
remaining outstanding (or, if the Note and all other Indebtedness have been paid
in full, refunded to Borrower), and the provisions of the Note and the other
Loan Documents shall immediately be deemed reformed and the amounts thereafter
collectable hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the then applicable law, but
so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid, or agreed to be paid, by Borrower for
the use, forbearance, detention, taking, charging, receiving or reserving of the
indebtedness of Borrower to Bank under the Note or arising under or pursuant to
the other Loan Documents shall, to the maximum extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the rate or amount of interest
on account of such indebtedness does not exceed the usury ceiling from time to
time in effect and applicable to such indebtedness for so long as such
indebtedness is outstanding. To the extent federal law permits Bank to contract
for, charge or receive a greater amount of interest, Bank will rely on federal
law instead of the [REDACTED] Finance Code for the purpose of determining the
Maximum Rate. Additionally, to the maximum extent permitted by applicable law
now or hereafter in effect, Bank may, at its option and from time to time,
implement any other method of computing the Maximum Rate under the [REDACTED]
Finance Code or under other applicable law, by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Bank to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.
Section 2.6    Notices. Any notices or other communications required or
permitted under this Agreement or the Loan Documents shall be provided in
accordance with the requirements therefor as set forth in the Loan Documents.
Section 2.7    Costs and Expenses. Contemporaneously with the execution and
delivery hereof, Borrower shall pay, or cause to be paid, all costs and expenses
incident to the preparation, execution and recordation hereof and the
consummation of the transaction contemplated hereby, including, but not limited
to, recording fees, title insurance policy or endorsement premiums or other
charges of the Title Company, and reasonable fees and expenses of legal counsel
to Bank.
Section 2.8    Additional Documentation. From time to time, Borrower shall
execute or procure and deliver to Bank such other and further documents and
instruments evidencing, securing or pertaining to the Loan or the Loan Documents
as shall be reasonably requested by Bank so as to evidence or effect the terms
and provisions hereof. Upon Bank’s request, Borrower shall cause to be delivered
to Bank an opinion of counsel, satisfactory to Bank as to form, substance and
rendering attorney, opining to (i) the validity and enforceability of this
Agreement and the terms and provisions hereof, and any other agreement executed
in connection with the transaction contemplated hereby; (ii) the authority of
Borrower, and any constituents of Borrower, to execute, deliver and perform its
or their respective obligations under the Loan Documents, as hereby modified;
and (iii) such other matters as reasonably requested by Bank.
Section 2.9    Effectiveness of the Loan Documents. Except as expressly modified
by the terms and provisions hereof, each of the terms and provisions of the Loan
Documents are hereby ratified and shall remain in full force and effect;
provided, however, that any reference in any of the Loan Documents to the Note,
the amount of the Note, any defined terms, or to any of the other Loan Documents
shall be deemed, from and after the date hereof, to refer to the Note, the
amount of the Note, defined terms and to such other Loan Documents, as modified
hereby.
Section 2.10    Governing Law. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF [REDACTED], EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED HEREIN.





--------------------------------------------------------------------------------





Section 2.11    Time. Time is of the essence in the performance of the covenants
contained herein and in the Loan Documents.
Section 2.12    Binding Agreement. This Agreement shall be binding upon the
heirs, executors, administrators, personal representatives, successors and
assigns of the parties hereto; provided, however, the foregoing shall not be
deemed or construed to (i) permit, sanction, authorize or condone the assignment
of all or any part of the Collateral or any of Borrower’s rights, titles or
interests in and to the Collateral or any rights, titles or interests in and to
Borrower, except as expressly authorized in the Loan Documents, or (ii) confer
any right, title, benefit, cause of action or remedy upon any person or entity
not a party hereto, which such party would not or did not otherwise possess.
Section 2.13    Headings. The section headings hereof are inserted for
convenience of reference only and shall in no way alter, amend, define or be
used in the construction or interpretation of the text of such section.
Section 2.14    Construction. Whenever the context hereof so requires, reference
to the singular shall include the plural and likewise, the plural shall include
the singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.
Section 2.15    Severability. If any clause or provision of this Agreement is or
should ever be held to be illegal, invalid or unenforceable under any present or
future law applicable to the terms hereof, then and in that event, it is the
intention of the parties hereto that the remainder of this Agreement shall not
be affected thereby, and that in lieu of each such clause or provision of this
Agreement that is illegal, invalid or unenforceable, such clause or provision
shall be judicially construed and interpreted to be as similar in substance and
content to such illegal, invalid or unenforceable clause or provision, as the
context thereof would reasonably suggest, so as to thereafter be legal, valid
and enforceable.
Section 2.16    Counterparts. To facilitate execution, this Agreement may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature and acknowledgment of, or on behalf of, each
party, or that the signature and acknowledgment of all persons required to bind
any party, appear on each counterpart. All counterparts shall collectively
constitute a single instrument. It shall not be necessary in making proof of
this Agreement to produce or account for more than a single counterpart
containing the respective signatures and acknowledgment of, or on behalf of,
each of the parties hereto. Any signature and acknowledgment page to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures and acknowledgments thereon and thereafter attached to
another counterpart identical thereto except having attached to it additional
signature and acknowledgment pages.
Section 2.17    FINAL AGREEMENT. THIS AGREEMENT, THE LOAN DOCUMENTS AS MODIFIED
HEREBY AND THE OTHER “LOAN AGREEMENTS” (AS SUCH TERM IS DEFINED IN SECTION
26.02(a)(2) OF THE TEXAS BUSINESS AND COMMERCE CODE, AS AMENDED) REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.
Section 2.18    WAIVER OF RIGHT TO TRIAL BY JURY. BORROWER AND BANK ACKNOWLEDGE
THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE BUT THAT IT MAY BE
WAIVED. EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS CHOICE, KNOWINGLY AND VOLUNTARILY AND FOR THE MUTUAL BENEFIT
OF ALL PARTIES WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE INDEBTEDNESS.


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------







EXECUTED as of the date first set forth above.


Bank:


[REDACTED],
a [REDACTED] state chartered bank




By:                
Name:    [REDACTED]
Title:    Senior Vice President


Borrower:    


SHARPS COMPLIANCE, INC. OF TEXAS,
a Texas corporation d/b/a Sharps Compliance, Inc.


By: ____________________________________________
Name:     Diana Precht Diaz
Title:     Vice President and Chief Financial Officer


Guarantor:
                
ALPHA BIO/MED SERVICES, LLC,
a Pennsylvania limited liability company


By: ________________________________
Name: ______________________________
Title: _______________________________


                            
BIO-TEAM MOBILE LLC,
a Pennsylvania limited liability company


By: ________________________________
Name: ______________________________
Title: _______________________________




CITIWASTE, LLC,
a New York limited liability company
    
By: ________________________________
Name: ______________________________
Title: _______________________________









